DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims  7 and 13 are objected to because of the following reason(s), and correction is required.
-Each of claim 7 and 13 recites the limitation “the first sampled signal and the second sampled signal”.  This limitation is lack of antecedent basis.  It appears, and hereafter assumes, that the limitation is changed to “the first sampled result and the second sampled result”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al (2004/0155687).
-Regarding claim 1, Lee et al  teaches a signal detection circuit (“clock and data recovery (CDR) circuit 10”, [0025]), the signal detection circuit (see figure 3A) comprising: 
a sampling circuit (comprising (20)s) configured to use a plurality of clock signals (CK0, CK45, CK90, CK135, CK180, CK225, CK270 or CK315) to sample an input signal (Din) to generate a sampling result (outputted at ports (Q)s of (20)s), wherein the plurality of clock signals have 
a determination circuit (comprising (22)s and (16)) , coupled to the sampling circuit, configured to refer to the sampling result to determine if the input signal comprises data having edges or transitions, or namely, valid data, or not (see [0028]), so as to resultedly indicate/determine if the input signal comes from outside a chip (“chip”, [0052], figure 5) (based on a result indicated by the output of (16), (see [0028]), wherein the chip comprises the signal detection circuit, (see [0025, 0028, 0050, 0052]).
-Regarding claim 2, Lee et al  teaches that signal detection circuit comprises: a clock signal generating circuit (12), configured to generate the plurality of clock signals having different phases according to a reference clock signal (CK0), (see figure 1A and [0026]).
-Regarding claim 3, Lee et al  teaches that the plurality of clock signals comprise a first clock signal (CK0) and a second clock signal (CK45), a phase difference between the first clock signal and the second clock signal is greater than a transition time of the input signal, and the phase difference between the first clock signal and the second clock signal is less than a difference between a period of the input signal and the transition time (see figure 1B).
-Regarding claim 4, Lee et al  teaches that the plurality of clock signals further comprise a third clock signal (CK135), a difference between a first phase different and a second phase difference is greater than the transition time of the input signal, and the difference between the first phase different and the second phase difference is less than the difference between the period of the input signal and the transition time, wherein the first phase difference is the phase difference between the first clock signal and the second clock signal, and the second 
-Regarding claim 5, Lee et al  teaches that the sampling circuit comprises latches (20)s (being flip-flops (“flip-flops”, [0027, 0039] for holding time) to use the plurality of clock signals to sample the input signal to generate the sampling result, (see figure 3A).
-Regarding claim 6, Lee et al  teaches that the sampling circuit comprises: a first latching-type sampling circuit (included in (20)s), configured to use the plurality of clock signals to sample the input signal to generate the sampling result (see figure 3A).
	-Regarding claim 8, as applied to claim 1 set forth above and herein incorporated, Lee et al  teaches a signal detection method, performed by a signal detection circuit (“clock and data recovery (CDR) circuit 10”, [0025]), the method (see figure 3A, and [0025, 0028, 0050, 0052]) comprising: 
procedure (comprising a sampling circuit (comprising (20)s) of using a plurality of clock signals (CK0, CK45, CK90, CK135, CK180, CK225, CK270 or CK315) to sample an input signal (Din) to generate a sampling result (outputted at ports (Q)s of (20)s), wherein the plurality of clock signals have different phases (see figure 1B and [0039]), and frequencies of the plurality of clock signals are lower than a frequency of the input signal (see figure 1B); and 
procedure (comprising a determination circuit (comprising (22)s and (16))) of referring to the sampling result to determine if the input signal comprises valid data, so as to determine if the input signal comes from outside a chip (“chip”, [0052], figure 5) (based on a result indicated by the output of (16), (see [0028]).
-Claim 9 is rejected with similar reasons for claim 2.

-Claim 11 is rejected with similar reasons for claim 4.
-Claim 12 is rejected with similar reasons for claim 5.
-Regarding claim 13, Lee et al  teaches that (see figure 4A), the input signal is a differential signal (Din)  comprising a first input signal and a second input signal (respectively received by two input ports for (Din) ), and the step of using the plurality of clock signals to sample, via (20)s (see figure 3A),  the input signal to generate the sampling result comprises: using the plurality of clock signals (e.g., for one of (20s), using clock signals (CK0, CK180) (indicated by ( CK, CK-) of figure 4A) to sample the first input signal to generate a first sampled result (comprising an output outputted by one of two output ports for (DOUT)); using the plurality of clock signals (e.g., using clock signals (CK0, CK180) (indicated by ( CK, CK-) of figure 4A) to sample the second input signal to generate a second sampled result (outputted by the other one of two output ports for (DOUT)); and generating, via (20)s,  the sampling result according to the first sampled result and the second sampled result.
-Regarding claim 7, as similarly applied to claim 13 set forth above and herein incorporated, Lee et al  teaches a the input signal is a differential signal (Din)  comprising a first input signal and a second input signal (respectively received by two input ports for (Din) (see figure 4A), the first latching-type sampling circuit (consisting of  4 consecutive (20)s in clock-wise fashion shown in figure 3A) is configured to use the plurality of clock signals to sample the first input signal to generate a first sampled signal (comprising outputs each outputted by one of two output ports for (DOUT) of each one of the 4 consecutive (20)s); and the sampling circuit further comprises: a second latching-type sampling circuit (consisting of  next 4 consecutive OUT) of each one of the next 4 consecutive (20)s); and an output circuit (included in (14) (see figure 1A)) , coupled to the first latching-type sampling circuit and the second latching-type sampling circuit, configured to generate the sampling result according to the first sampled result and the second sampled result.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG M PHU whose telephone number is (571)272-3009.  The examiner can normally be reached on 8:00-16:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/PHUONG PHU/
Primary Examiner
Art Unit 2632